Title: To Thomas Jefferson from Elbridge Gerry, 4 May 17[97]
From: Gerry, Elbridge
To: Jefferson, Thomas


                    
                        My dear Sir
                        Cambridge 4th May 17[97]
                    
                    On the 27th of March I had the pleasure of addressing a letter to yourself, and on the 4th of april another to Mr. Monroe, to your care;  but having no information of their being received, and having reason to apprehend that some of our post officers are guilty of mal practice and not to be trusted, I wish to be informed whether the letters have arrived, by a line directed to me at New York, where I intend to be soon, to the care of James Thompson or Samuel Osgood Esqrs. I remain my dear Sir with every sentiment of esteem & respect Your very hume Sert.
                    
                        E Gerry
                    
                